DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEPHANIE COFFEY,
                            Appellant,

                                    v.

              WILLIE R. PYFROM, ESTELLA M. PYFROM and
                  DEPOSITOR’S INSURANCE COMPANY,
                              Appellees.

                              No. 4D18-3183

                              [May 30, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 2013CA017407XXXXAO.

  Jerry K. McKim of Wyland & Tadros, LLP, West Palm Beach, for
appellant.

  Tracy Raffles Gunn of Gunn Appellate Practice, P.A., Tampa, for
appellees Willie R. Pyfrom and Estella M. Pyfrom.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.